Citation Nr: 1757693	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  13-06 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

The Veteran represented by:	Mark A. Dunham, Sr., Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from March 1964 to March 1966.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The August 2010 rating decision granted service connection for bilateral hearing loss and tinnitus, and the Veteran appealed the initial ratings assigned for these hearing impairments.  In May 2015, the Veteran testified at a Board hearing conducted via videoconference before the undersigned Veterans Law Judge, during which he indicated that these hearing impairments render him unemployable.  Accordingly, when adjudicating the increased rating claims in July 2015, the Board assumed jurisdiction of a TDIU claim as part and parcel of the increased rating claims on appeal and remanded the claim for development.  

In June 2017, the Board issued a decision readjudicating the Veteran's hearing impairment increased rating claims (as the 2015 decision had been vacated pursuant to a Joint Motion for Partial Remand entered into by the parties to this appeal) and again remanding the Veteran's TDIU claim.

The Board notes that the Veteran has also recently perfected an appeal of a claim seeking an earlier effective date for the grant of service connection for bilateral hearing loss and tinnitus, and requested to participate in a Board hearing in conjunction with that claim.  However, as the record reflects that the RO not yet certified the appeal to the Board nor provided the Veteran with his requested hearing , this earlier effective date claim is not yet ripe for appellate review.    

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.



REMAND

When last remanding the Veteran's TDIU claim, the Board directed the RO to obtain the Veteran's recent VA treatment records and employment information from a specific employer (a car manufacturer).  Thereafter, the RO obtained the Veteran's recent VA treatment records; however, these records were redundant of records previously before the Board in June 2017.  Further, the RO requested employment information from this identified car manufacturer, but in an October 2017 report of contact, the Veteran stated that he his last employer was a carpet manufacturer, and stated that his former car manufacturer employer no longer had his employment records and that his appeal should proceed without further efforts to obtain information from this particular employer.  

However, in a statement received in June 2017, after the issuance of the Board's remand earlier that month, the Veteran reported that while he had multiple other former employers, namely carpet and cotton mills, no efforts had been undertaken to obtain his records from these employers.  Further, he indicated that the Social Security Administration (SSA) would have all information regarding his former employment, suggesting a possibility that the Veteran applied for or is in receipt of disability benefits from this agency.  Accordingly, efforts must be undertaken to obtain the Veteran's employment information from these newly identified former employers, and to clarify whether the Veteran has indeed applied for SSA disability benefits.  Any outstanding VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records dated since July 2016.

2.  Request that the Veteran complete release forms allowing VA to obtain employment information from his former employers identified in his October and June 2017 correspondence, namely Shaw Industries and any other carpet and cotton mills that employed him. 
3.  Request any records, including any decisions and medical evidence relied upon in these decisions, related to any SSA disability application submitted by the Veteran. 

4.  After completing the above development, and any additional development that may be warranted, readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




